Case 5:19-cv-05540-EJD Document 15 Filed 09/12/19 Page 1 of 1




                                             ES DISTRICT
                                            T            C
                                          TA
                                                                    O
                                     S




                                                                     U
                                    ED




                                                                      RT
                                UNIT




                                                        TED
      September 12, 2019
                                                  GRAN
                                                                             R NIA




                                                                         s
                                                             M. Cousin
                                NO




                                                   thanael
                                          Judge Na
                                                                             FO
                                 RT




                                                                         LI




                                         ER
                                    H




                                                                    A




                                              N                      C
                                                                F
                                                  D IS T IC T O
                                                        R
